—In an action, inter alia, to recover damages for abuse of process, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (LeVine, J.), dated February 13, 1996, as granted the defendant’s motion for leave to file a late demand for a jury trial. Justice Thompson has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In view of the absence of prejudice to the plaintiffs and the defendant’s demonstration that his waiver of the right to a jury trial was inadvertent and unintentional, the Supreme Court did not improvidently exercise its discretion in granting the defendant’s motion (see, CPLR 4102 [e]; Ossory Trading v Geldermann, Inc., 200 AD2d 423; Lane v Marshall, 89 AD2d 579). Miller, J. P., Thompson, Altman and Goldstein, JJ., concur.